DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending.
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 05/06/2022 is acknowledged.
Claims 16-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.
Claims 1-15 are under consideration.
Priority
Applicant' s claim for the benefit of a prior-filed application US provisional application 62/730,981 filed on 09/13/2018 is acknowledged. As such the effective filing date of the instant application is 09/13/2018.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO2017205810) in view of Gu (Adv Biochem Engin/Biotechnol 87: 269-305, 2004), Weinberg (WO2015188191).
Regarding claims 1, Jones discloses a cassette comprising a replication-defective adenovirus vector comprising a first nucleic acid sequence encoding one tumor target antigen, tumor neo-antigen, a tumor neo-epitope, a tumor-associate antigen; and a second nucleic acid sequence encoding an immunological fusion partner, wherein the second tumor antigen is different from the first target antigen [0005-0006], [0209] for cancer therapy, wherein the composition additionally comprises a therapeutically effective amount of an immune pathway checkpoint inhibitor, wherein the immune pathway checkpoint inhibitor comprises a therapeutically effective of a composition comprising an antibody that binds to an immune pathway checkpoint ligand, wherein the replication-defective vector further comprises a nucleic acid sequence encoding a reporter, wherein the replication defective vector comprises a nucleic acid sequence encoding a tumor neo-antigen attached to a nucleic acid sequence encoding a reporter (p145, claims 49-53). Jones teaches an "antigen" is any substance that reacts specifically with antibodies or T lymphocytes (T cells) an "antigen-binding site" is the part of an immunoglobulin molecule that specifically binds an antigen [0099]; "Dendritic cells" (DC) are potent antigen-presenting cells, capable of triggering a robust adaptive immune response in vivo [01000],  thus meets the limitation (i) a first sensor cassette comprising a first recombinant nucleic acid sequence encoding a first protein having a first ligand binding portion and a first activator portion, wherein the first ligand binding portion is capable of binding a first ligand from a first triggering event.
Jones also teaches a second adenovirus vector comprising a replication-defective adenovirus vector, and a nucleic acid encoding at least one target antigen, wherein the at least one target antigen of the second adenovirus vector is different from the at least one target antigen of the first adenovirus vector, the target antigen comprises a tumor antigen, a tumor neo-antigen, a tumor neo-epitope, a tumor-associate antigen, the adenovirus vector can further comprise a nucleic acid sequence encoding for an immunological fusion partner [0209], embodiments with mature DCs provide the signals required for T cell activation and proliferation. These signals can be categorized into two types. The first type, which gives specificity to the immune response, is mediated through interaction between the T-cell receptor/CD3 ("TCR/CD3") complex and an antigenic peptide presented by a major histocompatibility complex ("MHC" defined above) class I or II protein on the surface of APCs. The second type of signal, called a co-stimulatory signal, is neither antigen-specific nor MHC- restricted, and can lead to a full proliferation response of T cells and induction of T cell effector functions in the presence of the first type of signals. This two-fold signaling can, therefore, result in a vigorous immune response [0100], thus meets the limitation (ii) a second sensor cassette comprising a second recombinant nucleic acid sequence encoding a second protein having a second ligand binding portion and a second activator portion, wherein the second ligand binding portion is capable of binding a second ligand from a second triggering event.  
Regarding claim 2, Jones also teaches a composition comprising a replication-defective adenovirus vector comprising a nucleic acid sequences encoding a tumor neo-antigen and an immunological fusion partner; a replication-defective adenovirus vector comprising a recombinant nucleic acid vector comprising a nucleic acid encoding a tumor neo-antigen such as carcinoembryonic antigen (CEA) and sequences encoding an immunological fusion partner, the adenovirus vectors also include nucleic acid sequences that encode proteins that increase the immunogenicity of the target antigen; generally, generating an immune response comprises an induction of a humoral response and/or a cell-mediated response; "generating an immune response" or "inducing an immune response" comprises any statistically significant change, e.g., increase in the number of one or more immune cells (T cells, B cells, antigen-presenting cells,  dendritic cells, neutrophils, and the like) [0202], thus meets the limitation (i) a first sensor cassette comprising first recombinant nucleic acid sequence comprising a first signal-inducible promoter operably linked to a first expressible sequence encoding a first activator, wherein expression of the first activator is induced by a first signal from a first triggering event; (ii)) a second sensor cassette comprising a second recombinant nucleic acid sequence comprising a second signal-inducible promoter operably linked to a second expressible sequence encoding a second activator, wherein expression of the second activator is induced by a second signal from a second triggering event. 
Regarding claims 3-4, Jones shows exemplary immune pathway checkpoint genes that can be inactivated to improve the efficiency of the adenoviral vector-based composition immune pathway checkpoints gene can be selected from such genes listed in Table 1 and others involved in co-inhibitory receptor function, cell death, cytokine signaling, arginine tryptophan starvation, TCR signaling, Induced T-reg repression, transcription factors controlling exhaustion or anergy, and hypoxia mediated tolerance 0433], Table 3.
Regarding claim 5, Jones shows exemplary immune pathway checkpoint genes that can be inactivated to improve the efficiency of the adenoviral vector-based composition immune pathway checkpoints gene selected from such genes listed in Table 1 involved in hypoxia mediated tolerance 0433], Table 3.
Regarding claim 6, Jones teaches molecules of interest is cytokines, such as GM-CSF, IFN-gamma, TNFalpha, [0356].
Regarding claim 7, Jones teaches tumor assessment may include one or more of CT or MRI scans of chest, abdomen, or pelvis performed prior to treatment, at a time after at least some of the immunizations and at approximately every three months following the completion of a selected number, for example 2, 3, or 4, of first treatments and for example until removal from treatment [0242].  
Regarding claim 8, Jones teaches, wherein the replication-defective vector further comprises a nucleic acid sequence encoding a reporter, wherein the replication defective vector comprises a nucleic acid sequence encoding a tumor neo-antigen attached to a nucleic acid sequence encoding a reporter (p145, claims 49-53).
Regarding claims 9-10, Jones teaches, two non-limiting exemplary immune pathway checkpoint inhibitors include the cytotoxic T lymphocyte associated antigen-4 (CTLA-4) and the programmed cell death protein-1 (PD1) [0429]. 
Regarding claim 11, Jones teaches  unique antigens are first identified in cell lines derived from primary surgical specimens of patients with CRC [0478].
Regarding claim 15, Jones teaches, a composition comprising a sensorial or cell formulated for oral delivery used to treat a human or mammal, in need thereof, diagnosed with a disease, e.g., cancer, or to enhances an immune response [0355]. 
Jones does not teach  a sensor cell. 
However, before the instant effective filing date of the instant invention, Gu teaches the use of a biosensor cell that uses fusion of an inducible promoter, such as that responding to specific stresses or chemicals, to a reporter gene provides a means by which the expression levels of the gene native to the promoter can be measured. A higher expression level indicates the presence of the inducer, which might also indicate that the cells or culture are experiencing stressful conditions or responding to the presence of a chemical inducer. With the mapping and cloning of the genes responding to certain stresses it is possible to clone the promoter of these genes and fuse it with any number of reporters. Within cells bearing these fusions the presence of chemicals or conditions leading to increased promoter activity can be monitored as increased reporter production (Fig. 1). In addition, because of the specificity of the promoters, numerous combinations of promoters and reporters have been used for a wide variety of inducers (see page 272, para. 4 to page 273). It is further disclosed that the reporter commonly used for whole cells based bio sensing includes LacZ (see page 272, section 2.1.1) and fluorescent protein (section 2.1.2) (see pages 274, para. 2-3). Regarding claim 14, Gu teaches biosensor cell for detecting and reporting on chemicals and stresses as diverse as organic compounds, xenobiotics, metals, radiation, changes in pH and even sugars and chemotherapy mutagen used in cancer treatment and in situ monitoring  (p 3 4th paragraph, p12 1st  paragraph, (p 11, 1st paragraph).
Jones taken with Gu do not teach (iii) a first logic cassette comprising a third recombinant nucleic acid  sequence comprising a promoter sequence operably linked to an expressible sequence, wherein expression from the promoter sequence is activated by the first activator portion and the second activator portion, such that the expressible sequence is expressed only after the first and second triggering events occur.
However, before the instant effective filing date of the instant invention, Weinberg teaches a nucleic acid logic cassette comprising;
(i) a nucleic acid sequence encoding a mammalian promoter;
(ii) a first recombination unit (Ul) comprising a first pair of recombinase recognition sequences (RRS 1) for a first recombinase (RI), wherein each of the RRS 1 flanks each side of a first nucleic acid sequence, and wherein the RRS 1 are in the same orientation or in an inverse orientation with respect to each other, and wherein at least one of the RRS 1 is positioned downstream of the promoter, whereby when the RI recognizes the RRSI, the first nucleic acid sequence is excised when the RRS 1 are in the same orientation or is inverted when the RRS 1 are in the inverse orientation;
(iii) a second recombination unit (U2) comprising a second pair of recombinase recognition sequences (RRS2) for a second recombinase (R2), wherein each of the RRS2 flanks each side of a second nucleic acid sequence, and wherein the RRS2 are in the same orientation or in an inverse orientation with respect to each other, and wherein at least one of the RRS2 is positioned downstream of at least one of the RRS1,
whereby when the R2 recognizes the RRS2, the second nucleic acid sequence is excised when the RRS2 are in the same orientation or is inverted when the RRS2 are in the inverse orientation;
(iv) a third recombination unit (U3) comprising a third pair of recombinase recognition sequences (RRS3) adapted to be recognized by the RI, R2, or a third recombinase (R3), wherein each of the RRS3 flanks each side of a third nucleic acid sequence, wherein the RRS3 are in the same orientation or in an inverse orientation with respect to each other, and wherein at least one of the RRS3 is positioned downstream of at least one of the RRS2,
whereby when the RI, R2, or R3 recognizes the RRS3, the third nucleic acid sequence is excised when the RRS3 are in the same orientation, or is inverted when the RRS3 are in the inverse orientation; wherein the first, second or third nucleic acid sequence comprises a target gene, and wherein presence or absence of at least one of the RI, R2, and R3 operatively links the promoter to at least one of the first, second or third nucleic acid sequence, thereby driving expression of the first, second or third nucleic acid sequence; and (v) a pair of flanking nucleic acid sequences, wherein each of the flanking nucleic acid sequences flanks each side of the nucleic acid logic cassette, permitting the cassette to be inserted into a mammalian cell (p 162, claim 1). Regarding claim 12, Weinberg teaches a temperature- or heat-inducible gene regulatory system can also be used in the cassettes and switches such as the exemplary TIGR system comprising a cold-inducible transactivator in the form of a fusion protein having a heat shock responsive regulator, rheA, fused to the VP16 transactivator, the promoter responsive to this fusion thermosensor comprises a rheO element operably linked to a minimal promoter, such as the minimal version of the human cytomegalovirus immediate early promoter, [00217]. Weinberg teaches constructing complex nucleic acid logic cassettes described herein takes advantage of the simple operation principles of site-specific recombinases. As shown in FIG. l lA [0011].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a cassette comprising a replication-defective adenovirus vector comprising a first nucleic acid sequence encoding one tumor target antigen, tumor neo-antigen, a tumor neo-epitope, a tumor-associate antigen; and a second nucleic acid sequence encoding an immunological fusion partner, wherein the second tumor antigen is different from the first target antigen for cancer therapy, wherein the composition additionally comprises a therapeutically effective amount of an immune pathway checkpoint inhibitor, wherein the immune pathway checkpoint inhibitor comprises a therapeutically effective of a composition comprising an antibody that binds to an immune pathway checkpoint ligand, wherein the replication-defective vector further comprises a nucleic acid sequence encoding a reporter, wherein the replication defective vector comprises a nucleic acid sequence encoding a tumor neo-antigen attached to a nucleic acid sequence encoding a reporter as disclosed by Jones by including first and second sensor cell using fusion of an inducible promoter, such as that responding to specific molecule or chemicals, to a reporter gene provides a means by which the expression levels of the gene native to the promoter can be measured as disclosed by Gu and also by including a first logic cassette comprising a third recombinant nucleic acid  sequence comprising a promoter sequence operably linked to an expressible sequence, wherein expression from the promoter sequence is activated by the first activator portion and the second activator portion, such that the expressible sequence is expressed only after the first and second triggering events occur as disclosed by Weinberg because Weinberg teaches that it is within the skill of the art to fusion proteins comprising a neoepitope or neoantigen linked to a protein having immune modulating properties, such as cytokines used in the treatment of cancer and because Jones/Gu teach that it is within the skill of the art to nucleic acid logic cassettes comprising promoters activated for example, by the cell sensing a specific toxin, and the sensor being directly linked as input for an inducible promoter that controls recombinase expression, which in tum activates the logic/memory system by flipping ( e.g., activating or de-activating) the gene, promoter or terminator, as a result, the pathway that controls digesting and neutralizing toxins and heavy metals is turned on, thereby permitting the T cells to express the switch and administering the cells to treat cancer.
One would have been motivated to do so in order to receive the expected benefit of constructing complex nucleic acid logic cassettes described herein takes advantage of the simple operation principles of site-specific recombinases. One would have been motivated to use the Gu biosensor cell to receive the expected benefit of detecting and reporting on chemicals and stresses as diverse as organic compounds, xenobiotics, metals, radiation, changes in pH and even sugars and chemotherapy mutagen used in cancer treatment and in situ monitoring, and the use of Weinberg logic cassette to treat cancer.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining a first nucleic acid sequence encoding one tumor target antigen, tumor neo-antigen, a tumor neo-epitope, a tumor-associate antigen; and a second nucleic acid sequence encoding an immunological fusion partner, and using fusion of an inducible promoter, such as that responding to specific molecule or chemicals, to a reporter gene provides a means by which the expression levels of the gene native to the promoter can be measured with a first logic cassette comprising a third recombinant nucleic acid  sequence comprising a promoter sequence operably linked to an expressible sequence, wherein expression from the promoter sequence is activated by the first activator portion and the second activator portion, such that the expressible sequence is expressed only after the first and second triggering events occur to treat cancer by combining the teachings of Jones and Gu and Weinberg.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632